TABLE OF CONTENTS

 

EXHIBIT 10.1

El Paso Electric Company

2007 Long-Term Incentive Plan

 

Effective May 2, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contents

 

Article 1. Establishment, Purpose, and Duration

   1

Article 2. Definitions

   1

Article 3. Administration

   8

Article 4. Shares Subject to This Plan and Maximum Awards

   9

Article 5. Eligibility and Participation

   11

Article 6. Stock Options

   11

Article 7. Stock Appreciation Rights

   14

Article 8. Restricted Stock and Restricted Stock Units

   15

Article 9. Performance Units/Performance Shares

   17

Article 10. Cash-Based Awards and Other Stock-Based Awards

   18

Article 11. Transferability of Awards

   19

Article 12. Performance Measures

   19

Article 13. Non-employee Director Awards

   21

Article 14. Dividend Equivalents

   22

Article 15. Beneficiary Designation

   22

Article 16. Rights of Participants

   22

Article 17. Change in Control

   23

Article 18. Amendment, Modification, Suspension, and Termination

   24

Article 19. Withholding

   25

Article 20. Successors

   25

Article 21. General Provisions

   25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

El Paso Electric Company 2007 Long-Term Incentive Plan

 

Article 1. Establishment, Purpose, and Duration

 

1.1    Establishment.    El Paso Electric Company, a Texas corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the El Paso Electric Company 2007 Long-Term
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document.

 

This Plan permits the grant of Non-qualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.

 

This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.

 

1.2    Purpose of this Plan.    The purpose of this Plan is to provide a means
whereby Employees and Directors of the Company develop a sense of proprietorship
and personal involvement in the development and financial success of the
Company, and to encourage them to devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract able individuals to become Employees or serve as
Directors of the Company and to provide a means whereby those individuals can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company.

 

1.3    Duration of this Plan.    Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted more than ten (10) years after the earlier of:
(a) adoption of this Plan by the Board, or (b) the Effective Date.

 

Article 2. Definitions

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

 

  2.1 “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee. For
purposes of granting stock options or stock appreciation rights, an entity may
not be considered an Affiliate if it results in noncompliance with Code
Section 409A.

 

A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.

 

  2.3 “Award” means, individually or collectively, a grant under this Plan of
Non-qualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.

 

  2.4 “Award Agreement” or “Agreement” means either: (i) a written agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, or (ii) a written
statement issued by the Company to a Participant describing the terms and
provisions of such Award, including any amendment or modification thereof. The
Committee may provide for the use of electronic, Internet, or other nonpaper
Award Agreements, and the use of electronic, Internet, or other nonpaper means
for the acceptance thereof and actions thereunder by a Participant.

 

  2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.6 “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

  2.7 “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.

 

  2.8 “Change in Control” means any of the following events:

 

  (a) The acquisition by any individual, entity, or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of thirty percent (30%) or more of either:
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); excluding, however,
the following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion, or exchange
privilege unless the security being so exercised, converted, or exchanged was
acquired directly from the Company); (B) any acquisition by the Company; (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii), and (iii) of subsection (c) of this Section 2.8.

 

A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

 

  (c) Consummation of a shareholder-approved reorganization, merger, or
consolidation of the Company or sale or other disposition of all or
substantially all of the assets of the Company (a “Corporate Transaction”);
excluding, however, a Corporate Transaction pursuant to which: (i) all or
substantially all of the individuals or entities who are the beneficial owners,
respectively, of the Outstanding Company Stock and the Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be; (ii) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, thirty percent (30%) or more of the Outstanding Company Common Stock
or the Outstanding Company Voting Securities, as the case may be) will
beneficially own, directly or indirectly, thirty percent (30%) or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors; and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) Approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

    Notwithstanding the foregoing, in no event shall a “Change in Control” be
deemed to have occurred as a result of the formation of a Holding Company. For
the purposes hereof, “Holding Company” shall mean an entity that becomes a
holding company for the Company or its businesses as a part of any
reorganization, merger, consolidation, or other transaction, provided that the
outstanding shares of common stock of such entity and the combined voting power
of such entity entitled to vote generally in the election of directors is,
immediately after such reorganization, merger, consolidation, or other
transaction, beneficially owned, directly or indirectly, by all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger, consolidation, or other transaction in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation, or other transaction, of such Outstanding
Company Voting Securities.

 

  2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  2.10 “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.

 

A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.11 “Company” means El Paso Electric Company, a Texas corporation, and any
successor thereto as provided in Article 20 herein.

 

  2.12 “Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated by the
Committee as a “Covered Employee” under this Plan for such applicable
Performance Period.

 

  2.13 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.14 “Disability” means the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities for a continuous period
of at least six months, as determined solely by the Committee.

 

  2.15 “Effective Date” has the meaning set forth in Section 1.1.

 

  2.16 “Employee” means any individual designated as an employee of the Company,
its Affiliates, and/or its Subsidiaries on the payroll records thereof.

 

  2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  2.18 “Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange or other established stock exchange (or exchanges) on
the applicable date, the preceding trading day, the next succeeding trading day,
or an average of trading days, as determined by the Committee in its discretion.
Unless the Committee determines otherwise, Fair Market Value shall be deemed to
be equal to the closing price of a Share on the most recent date on which Shares
were publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate, provided that in the case of stock options and stock
appreciation rights, such determination shall be made in compliance with Code
Section 409A. Such definition(s) of FMV shall be specified in each Award
Agreement and may differ depending on whether FMV is in reference to the grant,
exercise, vesting, settlement, or payout of an Award.

 

  2.19 “Full-Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.

 

A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.20 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

 

  2.21 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

 

  2.22 “Insider” shall mean an individual who is, on the relevant date, an
officer or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.

 

  2.23 “Non-employee Director” means a Director who is not an Employee.

 

  2.24 “Non-employee Director Award” means any NQSO, SAR, or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Non-employee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

  2.25 “Non-qualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

 

  2.26 “Option” means an Incentive Stock Option or a Non-qualified Stock Option,
as described in Article 6.

 

  2.27 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

  2.28 “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.

 

  2.29 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

 

  2.30 “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.31 “Performance Measures” means measures as described in Article 12 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

  2.32 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

  2.33 “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

  2.34 “Performance Unit” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

  2.35 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

  2.36 “Plan” means the El Paso Electric Company 2007 Long-Term Incentive Plan.

 

  2.37 “Plan Year” means the calendar year.

 

  2.38 “Prior Plans” means the El Paso Electric Company 1999 Long-Term Incentive
Plan and the El Paso Electric Company 1996 Long-Term Incentive Plan.

 

  2.39 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

  2.40 “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
date of grant.

 

A-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.41 “Share” means a share of common stock of the Company, no par value per
share.

 

  2.42 “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 

  2.43 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

 

Article 3. Administration

 

3.1    General.    The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

 

3.2    Authority of the Committee.    The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of this Plan
and any Award Agreement or other agreement or document ancillary to or in
connection with this Plan, to determine eligibility for Awards and to adopt such
rules, regulations, forms, instruments, and guidelines for administering this
Plan as the Committee may deem necessary or proper. Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award terms and conditions, including the terms and conditions set forth in
Award Agreements, determining whether, to what extent, and under what
circumstances Awards may be settled or exercised and the method or methods by
which Awards may be settled, exercised, cancelled, forfeited, or suspended,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 18, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate.

 

3.3    Delegation.    The Committee may delegate to one or more of its members
or to one or more officers of the Company and/or its Subsidiaries and
Affiliates, or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under this Plan.

 

A-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 4. Shares Subject to This Plan and Maximum Awards

 

4.1    Number of Shares Available for Awards.

 

  (a) Subject to adjustment as provided in Section 4.4, the maximum number of
Shares available for grant to Participants under this Plan on or after the
Effective Date shall be one million (1,000,000) Shares (the “Share
Authorization”), which shall consist of: any Shares subject to the outstanding
awards as of the Effective Date under the Prior Plans that on or after the
Effective Date cease for any reason to be subject to such awards (other than by
reason of exercise or settlement of the awards to the extent they are exercised
for or settled in vested and nonforfeitable Shares).

 

  (b) No more than one million (1,000,000) Shares of the Share Authorization may
be issued pursuant to Full-Value Awards.

 

  (c) The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be one million (1,000,000) Shares.

 

4.2    Share Usage.    Shares covered by an Award shall be counted as used as of
the date of grant. Any Shares related to Awards under this Plan or under Prior
Plans which terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such Shares, are settled in cash in lieu of Shares, or
are exchanged with the Committee’s permission, prior to the issuance of Shares,
for Awards not involving Shares, shall be available again for grant under this
Plan. Moreover, if the Option Price of any Option granted under this Plan or the
tax withholding requirements with respect to any Award granted under this Plan
are satisfied by tendering Shares to the Company (by either actual delivery or
by attestation), such tendered Shares shall again be available for grant under
this Plan. Furthermore, if an SAR is exercised and settled in Shares, the
difference between the total Shares exercised and the net Shares delivered shall
again be available for grant under this Plan, with the result being that only
the number of Shares issued upon exercise of an SAR are counted against the
Shares available. The Shares available for issuance under this Plan may be
authorized and unissued Shares or treasury Shares.

 

4.3    Annual Award Limits.    Unless and until the Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

 

  (a) Options: The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be three hundred thousand
(300,000).

 

A-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) SARs: The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall be three hundred
thousand (300,000).

 

  (c) Restricted Stock or Restricted Stock Units: The maximum aggregate grant
with respect to Awards of Restricted Stock or Restricted Stock Units in any one
Plan Year to any one Participant shall be one hundred fifty thousand
(150,000) Shares.

 

  (d) Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be one hundred fifty thousand (150,000) Shares, or equal to
the value of one hundred fifty thousand (150,000) Shares determined as of the
date of vesting or payout, as applicable.

 

  (e) Cash-Based Awards and Other Stock-Based Awards: The maximum aggregate
amount awarded or credited with respect to Cash-Based or Other Stock-Based
Awards to any one Participant in any one Plan Year may not exceed the value of
three million dollars ($3,000,000) or one hundred fifty thousand (150,000).
Shares determined as of the date of vesting or payout, as applicable.

 

4.4    Adjustments in Authorized Shares.    In the event of any corporate event
or transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in-kind, or other like change in capital structure,
the Committee, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall substitute or adjust, as applicable, the number
and kind of Shares that may be issued under this Plan or under particular forms
of Awards, the number and kind of Shares subject to outstanding Awards, the
Option Price or Grant Price applicable to outstanding Awards, the Annual Award
Limits, and other value determinations applicable to outstanding Awards.

 

The Committee shall also make appropriate adjustments in the terms of any Awards
under this Plan to reflect or related to such changes or distributions and to
modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of Performance Periods.
Notwithstanding anything herein to the contrary, following a Change in Control
the Committee may not take any such action as described in this Section 4.4 if
such action would result in a violation of the requirements of Code
Section 409A. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.

 

A-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subject to the provisions of Article 18 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate, subject to compliance with the rules under Code Sections 409A,
422, and 424, as and where applicable.

 

Article 5. Eligibility and Participation

 

5.1    Eligibility.    Individuals eligible to participate in this Plan include
all Employees and Directors.

 

5.2    Actual Participation.    Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate, those individuals to whom Awards shall be granted and shall
determine, in its sole discretion, the nature of any and all terms permissible
by law, and the amount of each Award.

 

Article 6. Stock Options

 

6.1    Grant of Options.    Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion, provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424). However, an Employee who is employed
by an Affiliate and/or Subsidiary may only be granted Options to the extent the
Affiliate and/or Subsidiary is part of: (i) the Company’s controlled group of
corporations, or (ii) a trade or business under common control, as of the date
of grant as determined within the meaning of Code Section 414(b) or 414(c), and
substituting for this purpose ownership of at least fifty percent (50%) of the
Affiliate and/or Subsidiary to determine the members of the controlled group of
corporations and the entities under common control.

 

6.2    Award Agreement.    Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.

 

A-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.3    Option Price.    The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares as determined
on the date of grant.

 

6.4    Term of Options.    Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.

 

6.5    Exercise of Options.    Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

6.6    Payment.    Options granted under this Article 6 shall be exercised by
the delivery of a notice of exercise to the Company or an agent designated by
the Company in a form specified or accepted by the Committee, or by complying
with any alternative procedures which may be authorized by the Committee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b), and/or (c); or
(e) any other method approved or accepted by the Committee in its sole
discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in U.S. dollars.

 

A-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.7    Restrictions on Share Transferability.    The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements or restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

6.8    Termination of Employment.    Each Participant’s Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
Unless otherwise specified in the Award Agreement, if the employment with or
service to the Company of the Participant terminates, each Option held by such
Participant shall be exercisable, to the extent that such Option is exercisable
on the effective date of such Participant’s termination of employment or
service, until and including the earliest to occur of (i) the date which is
three (3) months (or such other period as set forth in the Award Agreement)
after the effective date of such holder’s termination of employment or service
and (ii) the expiration date of the term of such Option; provided that, unless
otherwise specified in the Award Agreement, if the Participant’s employment with
or service to the Company terminates by reason of death or Disability, each
Option held by such Participant shall be exercisable, to the extent that such
Option is exercisable on the effective date of such Participant’s termination of
employment or service, until and including the earliest to occur of (i) the date
which is six (6) months (or such other period as set forth in the Award
Agreement) after the effective date of such holder’s termination of employment
or service and (ii) the expiration date of the term of such Option.

 

6.9    Notification of Disqualifying Disposition.    If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

 

6.10    No Other Feature of Deferral.    No Option granted pursuant to this Plan
shall provide for any feature for the deferral of compensation other than the
deferral of recognition of income until the later of the exercise or disposition
of the Option, or the time the stock acquired pursuant to the exercise of the
Option first becomes substantially vested.

 

A-13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 7. Stock Appreciation Rights

 

7.1    Grant of SARs.    Subject to the terms and conditions of this Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. However, an Employee who is employed by an
Affiliate and/or Subsidiary may only be granted SARs to the extent the Affiliate
and/or Subsidiary is: (i) part of the Company’s controlled group of
corporations, or (ii) a trade or business under common control, as of the date
of grant as determined within the meaning of Code Section 414(b) or 414(c) and
substituting for this purpose ownership of at least fifty percent (50%) of the
Affiliate and/or Subsidiary to determine the members of the controlled group of
corporations and the entities under common control.

 

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement; provided, however, the Grant
Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares as determined on the date of grant.

 

7.2    SAR Agreement.    Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.

 

7.3    Term of SAR.    The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.

 

7.4    Exercise of SARs.    SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.

 

7.5    Settlement of SARs.    Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

 

A-14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.6    Termination of Employment.    Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination. Unless
otherwise specified in the Award Agreement, if the employment with or service to
the Company of the Participant terminates, each SAR held by such Participant
shall be exercisable, to the extent that such SAR is exercisable, on the
effective date of such Participant’s termination of employment or service, until
and including the earliest to occur of (i) the date which is three (3) months
(or such other period as set forth in the Award Agreement) after the effective
date of such holder’s termination of employment or service and (ii) the
expiration date of the term of such SAR; provided that, unless otherwise
specified in the Award Agreement, if the Participant’s employment with or
service to the Company terminates by reason of death or Disability, each SAR
held by such Participant shall be exercisable, to the extent that such SAR is
exercisable on the effective date of such Participant’s termination of
employment or service, until and including the earliest to occur of (i) the date
which is six (6) months (or such other period as set forth in the Award
Agreement) after the effective date of such holder’s termination of employment
or service and (ii) the expiration date of the term of such SAR.

 

7.7    Other Restrictions.    The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of an SAR for a specified period of time.

 

7.8    No Other Feature of Deferral.    No SAR granted pursuant to this Plan
shall provide for any feature for the deferral of compensation other than the
deferral of recognition of income until the exercise of the SAR.

 

Article 8. Restricted Stock and Restricted Stock Units

 

8.1    Grant of Restricted Stock or Restricted Stock Units.    Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

 

8.2    Restricted Stock or Restricted Stock Unit Agreement.    Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.

 

A-15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.3    Other Restrictions.    The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions and/or restrictions under applicable laws or under the requirements
of any stock exchange or market upon which such Shares are listed or traded, or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 8 or in the applicable Award
Agreement, Shares of Restricted Stock covered by each Restricted Stock Award
shall become freely transferable by the Participant after all conditions and
restrictions applicable to such Shares have been satisfied or lapse (including
satisfaction of any applicable tax withholding obligations), and Restricted
Stock Units shall be paid in cash, Shares, or a combination of cash and Shares
as the Committee, in its sole discretion shall determine.

 

8.4    Certificate Legend.    In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:

 

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the El Paso Electric Company 2007
Long-Term Incentive Plan, and in the associated Award Agreement. A copy of this
Plan and such Award Agreement may be obtained from El Paso Electric Company.

 

8.5    Voting Rights.    Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, or to the extent permitted or required
by law, Participants holding Shares of Restricted Stock granted hereunder shall
be granted the right to exercise full voting rights with respect to those Shares
during the Period of Restriction. A Participant shall have no voting rights with
respect to any Restricted Stock Units granted hereunder.

 

A-16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.6    Termination of Employment.    Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

 

8.7    Section 83(b) Election.    The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Code Section 83(b). If a Participant makes an election pursuant to Code
Section 83(b) concerning a Restricted Stock Award, the Participant shall be
required to file promptly a copy of such election with the Company.

 

Article 9. Performance Units/Performance Shares

 

9.1    Grant of Performance Units/Performance Shares.    Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

 

9.2    Value of Performance Units/Performance Shares.    Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.

 

9.3    Earning of Performance Units/Performance Shares.    Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

 

9.4    Form and Timing of Payment of Performance Units/Performance
Shares.    Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject
to the terms of this Plan, the Committee, in its sole discretion, may pay
earned Performance Units/Performance Shares in the form of cash or in Shares (or
in a combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

 

A-17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.5    Termination of Employment.    Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Units or Performance Shares issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

 

10.1    Grant of Cash-Based Awards.    Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

 

10.2    Other Stock-Based Awards.    The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.3    Value of Cash-Based and Other Stock-Based Awards.    Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.

 

A-18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.4    Payment of Cash-Based Awards and Other Stock-Based Awards.    Payment,
if any, with respect to a Cash-Based Award or an Other Stock-Based Award shall
be made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.

 

10.5    Termination of Employment.    The Committee shall determine the extent
to which the Participant shall have the right to receive Cash-Based Awards or
Other Stock-Based Awards following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in an agreement entered into
with each Participant, need not be uniform among all Awards of Cash-Based Awards
or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

 

Article 11. Transferability of Awards

 

11.1    Transferability.    Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death, may be provided.

 

11.2    Committee Action.    The Committee may, in its discretion, determine
that notwithstanding Sections 11.1 and 11.3, any or all Awards (other than ISOs)
shall be transferable to and exercisable by such transferees, and subject to
such terms and conditions, as the Committee may deem appropriate; provided,
however, no Award may be transferred for value (as defined in the General
Instructions to Form S-8).

 

11.3    Domestic Relations Orders.    Without limiting the generality of
Section 11.1, no domestic relations order purporting to authorize a transfer of
an Award shall be recognized as valid.

 

Article 12. Performance Measures

 

12.1    Performance Measures.    The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

  (a) Net earnings or net income (before or after taxes);

 

  (b) Earnings per share;

 

  (c) Net sales or revenue growth;

 

  (d) Net operating profit;

 

  (e) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

A-19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

 

  (g) Earnings before or after taxes, interest, depreciation, and/or
amortization;

 

  (h) Gross or operating margins;

 

  (i) Productivity ratios;

 

  (j) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (k) Expense targets;

 

  (l) Margins;

 

  (m) Operating efficiency;

 

  (n) Market share;

 

  (o) Customer satisfaction;

 

  (p) Working capital targets; and

 

  (q) Economic value added or EVA® (net operating profit after tax minus the sum
of capital multiplied by the cost of capital).

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.

 

12.2    Evaluation of Performance.    The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occur during a Performance Period: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

12.3    Adjustment of Performance-Based Compensation.    Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis, or any combination as the
Committee determines.

 

A-20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.4    Committee Discretion.    In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval provided the exercise of such discretion does not violate
Code Section 409A. In addition, in the event that the Committee determines that
it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

 

Article 13. Non-employee Director Awards

 

13.1    Eligibility.    Each Non-employee Director shall receive a Restricted
Stock Award in accordance with this Article 13.

 

13.2    Restricted Stock Awards.    Unless the Board determines otherwise, on
the date of each annual meeting of shareholders of the Company, the following
Restricted Stock Awards shall be made to each person who is a Non-employee
Director immediately after such meeting of shareholders:

 

  (a) Each Non-employee Director, other than the Chairman of the Board and the
Vice Chairman of the Board, shall receive a Restricted Stock Award of
three thousand five hundred (3,500) Shares;

 

  (b) The Vice Chairman of the Board shall receive a Restricted Stock Award
equal to the sum of (i) three thousand five hundred (3,500) Shares and (ii) an
amount of Shares equal to one hundred thousand dollars ($100,000) divided by the
closing price of the stock on the date of grant; and

 

  (c) The Chairman of the Board shall receive a Restricted Stock Award of
sixteen thousand (16,000) Shares less the number of Shares awarded the
Vice Chairman pursuant to Section 13.2(b)(ii).

 

If a person first becomes a Non-employee Director (other than through a
termination of employment) on a date other than an annual meeting of
shareholders of the Company, the above amounts shall be prorated based on the
portion of the year for which services are provided.

 

13.3    Period of Restriction for Awards.    Unless the Board determines
otherwise, and unless the Restricted Stock Awards vest earlier pursuant to
Article 17 herein, Restricted Stock Awards shall become one hundred percent
(100%) vested on the date of the first anniversary of the date of grant,
provided that the Non-employee Director continues service on the Board through
such first anniversary.

 

A-21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.4    Changes to Non-employee Director Awards.    The Board shall have full
discretion, without subsequent shareholder approval, to change grant practices
for Non-employee Directors, including but not limited to the persons eligible to
receive Awards, the size of the Awards, the form of the Awards, and the terms
and conditions of such Awards.

 

Article 14. Dividend Equivalents

 

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates during the period between the date the
Award is granted and the date the Award is exercised, vests, or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee; provided, however, that no
dividend equivalents may be granted on any Award of stock Options or SARs.

 

Article 15. Beneficiary Designation

 

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.

 

Article 16. Rights of Participants

 

16.1    Employment.    Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
nor confer upon any Participant any right to continue his employment or service
as a Director for any specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

A-22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.2    Participation.    No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

 

16.3    Rights as a Shareholder.    Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

 

Article 17. Change in Control

 

Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Article 17 shall apply in the event of a Change in Control, unless
otherwise determined by the Committee in connection with the grant of an Award
as reflected in the applicable Award Agreement.

 

  (a) All outstanding Options and Stock Appreciation Rights shall become
immediately vested and exercisable;

 

  (b) All Restricted Stock and Restricted Stock Units shall become immediately
vested and payable; and

 

  (c) The Performance Period applicable to Performance Shares and Performance
Units shall end upon the occurrence of a Change in Control in the manner and on
the date determined by the Committee in its sole discretion. The performance
goals associated with such awards shall be measured based on performance
achieved through the end of such shortened Performance Period and such awards
shall become vested and payable on a prorated basis to reflect the shortened
Performance Period, with the remaining portion of the awards terminating.

 

The Committee may, in its sole discretion, determine that any or all outstanding
Awards granted under the Plan, whether or not exercisable, will be canceled and
terminated and that in connection with such cancellation and termination the
holder of such Award may receive for each Share of common stock subject to such
Awards a cash payment (or the delivery of shares of stock, other securities or a
combination of cash, stock and securities equivalent to such cash payment) equal
to the difference, if any, between the consideration received by shareholders of
the Company in respect of a Share of common stock in connection with such
transaction and the purchase price per share, if any, under the Award multiplied
by the number of Shares of common stock subject to such Award; provided that if
such product is zero or less or to the extent that the Award is not then
exercisable, the Awards may be canceled and terminated without payment
therefore.

 

A-23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 18. Amendment, Modification, Suspension, and Termination

 

18.1    Amendment, Modification, Suspension, and Termination.    Subject to
Section 18.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced (with any other Awards), or regranted
through cancellation or by lowering the Option Price of a previously granted
Option or the Grant Price of a previously granted SAR nor will any outstanding
underwater Options or SARs under the Plan be purchased for cash, and no
amendment of this Plan shall be made without shareholder approval if shareholder
approval is required by law, regulation, or stock exchange rule.

 

18.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.    The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.

 

18.3    Awards Previously Granted.    Notwithstanding any other provision of
this Plan to the contrary (other than Section 18.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan without
the written consent of the Participant holding such Award.

 

18.4    Amendment to Conform to Law.    Notwithstanding any other provision of
this Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.

 

A-24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 19. Withholding

 

19.1    Tax Withholding.    The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

 

19.2    Share Withholding.    With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

 

Article 20. Successors

 

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 21. General Provisions

 

21.1    Forfeiture Events.    The Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

 

21.2    Legend.    The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

21.3    Gender and Number.    Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

A-25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21.4    Severability.    In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

 

21.5    Requirements of Law.    The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

21.6    Delivery of Title.    The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

 

21.7    Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

21.8    Investment Representations.    The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

 

21.9    Employees Based Outside of the United States.    Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by this Plan.

 

  (b) Determine which Employees and/or Directors outside the United States are
eligible to participate in this Plan.

 

  (c) Modify the terms and conditions of any Award granted to Employees and/or
Directors outside the United States to comply with applicable foreign laws.

 

A-26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices.

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

21.10    Uncertificated Shares.    To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

21.11    Unfunded Plan.    Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

 

21.12    No Fractional Shares.    No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

21.13    Retirement and Welfare Plans.    Neither Awards made under this Plan
nor Shares or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s or Affiliate’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.

 

A-27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21.14    Deferred Compensation.    It is intended that any Award made under this
Plan that results in the deferral of compensation (as defined under Code
Section 409A) complies with the requirements of Code Section 409A.

 

21.15    Nonexclusivity of this Plan.    The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

21.16    No Constraint on Corporate Action.    Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.

 

21.17    Governing Law.    The Plan and each Award Agreement shall be governed
by the laws of the state of Texas, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Texas, to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.

 

21.18    Indemnification.    Subject to requirements of Texas law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

A-28